Exhibit 10.3

INTERMEC, INC.

2002 DIRECTOR STOCK OPTION AND FEE PLAN

As Amended Effective January 1, 2007

1.     Purpose.  The UNOVA, Inc. 2002 Director Stock Option and Fee Plan (the
“Plan” ) is intended to provide an incentive to members of the board of
directors of Intermec, Inc., a Delaware corporation (the “Company” ), who are
neither officers nor employees of the Company, to remain in the service of the
Company and increase their efforts for the success of the Company and to
encourage such directors to own shares of the Company’s stock, thereby aligning
their interests more closely with the interests of the Company’s shareholders.
The Plan is also intended to assist the Company in attracting experienced and
qualified candidates to become members of the Board.

2.     Definitions.

“1997 Plan” means the UNOVA, Inc. Director Stock Option and Fee Plan, adopted
September 24, 1997, and amended July 27, 1999.

“Adverse Tax Consequences under Section 409A” means the accelerated inclusion,
20 percent additional tax rate, and associated interest charge that will apply
to any deferred compensation included in taxable income of a Director under
Section 409A(a)(1)(B) of the Code.

“Annual Grant” means the annual grant of Options, if any, made to Directors
under Section 7(a) of the Plan.

“Average Quarterly Price” means the average of the Fair Market Value of Common
Stock on each trading date of a calendar quarter.

“Board” means the Board of Directors of the Company.

“Cash Account” means the bookkeeping account established by the Company for the
deferral of Fees by Directors which will be credited with interest pursuant to
Section 6(d) hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, par value $.01 per share, of the Company.

“Deferral Election” means an election pursuant to Section 6 hereof to defer
receipt of Fees into a Share Account or Cash Account.

“Deferred Amounts” mean the amounts credited to a Director’s Share Account or
Cash Account pursuant to a Deferral Election or otherwise pursuant to
Section 6(h).

“Director” means a member of the Board who is neither an officer nor an employee
of the Company. A director of the Company shall not be deemed to be an employee
of the Company solely by reason of the existence of a consulting contract
between such director and the Company or any subsidiary thereof pursuant to
which the director agrees to provide consulting services as an independent
consultant to the Company or its subsidiaries on a regular or occasional basis
for a stated consideration. The term “Director” as used in this Plan shall
include any person who may hereafter become an advisory director of the Company,
as that term is used in the Company’s By-Laws.

1


--------------------------------------------------------------------------------




“Effective Date” means January 1, 2002, subject to approval by the Company’s
shareholders as provided in Section 12 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the average of the highest and
lowest reported sales prices of the Common Stock on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Common Stock is listed or on NASDAQ. If there
is no regular public trading market for such Common Stock, the Fair Market Value
of the Common Stock shall be determined by the Board in good faith.

“Fees” means Retainer Fees and Meeting Fees.

“Meeting Fees” means fees scheduled to be paid to a Director for attendance at
Board or committee meetings.

“Options” means the options to purchase Common Stock granted to a Director under
Section 7(a) as an Annual Grant.

“Retainer Fees” means the annual retainer scheduled to be paid to a Director for
the calendar year and additional annual fees scheduled to be paid to a Director
for serving as Chair of a Board committee.

“Share Account” means the bookkeeping account established by the Company for the
deferrals of Fees by Directors, which will be credited with Share Units pursuant
to Section 6(a) hereof.

“Share Election” means the election by a Director to receive shares of Common
Stock in lieu of Meeting Fees as set forth in Section 5(b) hereof.

“Share Unit” means a share of Common Stock credited as a bookkeeping entry to a
Director’s Share Account. Each Share Unit shall represent the right to receive
one share of Common Stock.

3.     Administration of the Plan.  Subject to the express provisions of the
Plan, the Board will have complete authority to interpret the Plan; to
prescribe, amend, and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the respective option agreements (which
need not be identical); and to make all other determinations necessary or
advisable for the administration of the Plan. The Board shall have the right to
delegate its authority to administer the Plan to the Governance and Nominating
Committee or another Board committee consisting solely of independent
Directors.  The Board’s or such committee’s determination on the matters
referred to in this Section 3 shall be conclusive.

4.     Stock Reserved for the Plan.  The number of shares of Common Stock
authorized for issuance under this Plan is 500,000 plus (i) the number of shares
reserved and available for issuance under the 1997 Plan on the Effective Date of
this Plan and (ii) any shares subject to grants made under the 1997 Plan, but
which subsequently expire or are canceled, forfeited, or terminated. The number
of shares of Common Stock issuable under this Plan shall be subject to
adjustment pursuant to Section 10 hereof. Shares of Common Stock delivered
hereunder may be either authorized but unissued shares or previously issued
shares reacquired and held by the Company as treasury shares.

2


--------------------------------------------------------------------------------




5.             Terms and Conditions of Payment of Fees.

(a)           Fees.

(i)  Retainer Fees.  Each Director shall receive in the form of Common Stock
(subject to a Deferral Election) all, or such lesser amount as the Board may
determine from time to time in the exercise of its judgment, of his or her
Retainer Fees earned in each calendar year. The shares of Common Stock (and cash
in lieu of fractional shares) issuable under this Section 5(a) shall be issued
quarterly in accordance with Section 5(c) hereof.

(ii) Meeting Fees.  Unless a Director makes a Share Election in accordance with
Section 5(c) hereof, each Director shall receive Meeting Fees to be paid in the
form of cash, after the end of the quarter in which earned.

(iii)  Fee Amounts.  The amount of Retainer Fees shall be set from time-to-time
by the Board.  The amount of Meeting Fees shall be set from time-to-time by the
Board, in any manner reasonably intended to reflect and compensate the
Directors’ duty to attend meetings of the Board and its committees. If at a time
other than at the beginning of the year (A) any person becomes a Director, (B) a
Director ceases to be a Director or (C) a Director joins or leaves a committee
of the Board, an adjustment shall be made to the calculation of the applicable
Retainer Fee and Meeting Fee, as the case may be, based upon the time remaining
in such year.

(b)           Share Election. Each Director may make an annual election (the
“Share Election”) to receive in the form of Common Stock (subject to a Deferral
Election) all of his or her Meeting Fees earned in each calendar year. The
shares of Common Stock (and cash in lieu of fractional shares) issuable pursuant
to a Share Election shall be issued quarterly in accordance with Section 5(c)
hereof. The Share Election must be in writing and delivered to the Secretary of
the Company on or prior to December 31 of the calendar year preceding the
calendar year in which the applicable Meeting Fees are to be earned; provided,
however, that any Director who commences service on the Board on or subsequent
to January 1 of a calendar year may make a Share Election during the thirty-day
period immediately following the commencement of his or her directorship. A
Share Election, once made, shall be irrevocable for the calendar year with
respect to which it is made and shall remain in effect for future calendar years
unless revoked in writing or modified by a subsequent Share Election with
respect to future calendar years on or prior to December 31 of the calendar year
preceding the calendar year in which such revocation shall take effect and in
accordance with the provisions hereof.

(c)           Issuance of Shares.  Shares of Common Stock issuable to a Director
pursuant to Sections 5(a) and 5(b) shall be issued to such Director on the first
business day following the end of each calendar quarter. The total number of
shares of Common Stock to be so issued shall be determined by dividing (x) the
dollar amount of the Director’s Retainer Fees for the preceding calendar quarter
and any Meeting Fees for the preceding calendar quarter to which a Share
Election applies, by (y) the Average Quarterly Price for the preceding quarter.
In no event shall the Company be required to issue fractional shares. In the
event that a fractional share of Common Stock would otherwise be required to be
issued, an amount in lieu thereof shall be paid in cash based upon the Fair
Market Value of such fractional share on the last business day of the preceding
calendar quarter.

6.     Terms and Conditions of Deferral Elections.

(a)            In General.  Each Director may irrevocably elect annually to
defer receiving all or a

3


--------------------------------------------------------------------------------




portion of (i) the shares of Common Stock that would otherwise be issued in
connection with such Director’s Retainer Fees in respect of a calendar year,
(ii) the shares of Common Stock that would otherwise be issued upon a Share
Election, or (iii) such Director’s Meeting Fees in respect of a calendar year
that are not subject to a Share Election (a “Deferral Election”). A Director who
has made a Deferral Election with respect to shares of Common Stock shall have
the number of shares of Common Stock that are the subject of the Deferral
Election credited to a Share Account in the form of Share Units. A Director who
has made a Deferral Election with respect to Meeting Fees that are not subject
to a Share Election shall have the amount of deferred fees credited to a Cash
Account.

(b)           Timing of Deferral Election.  The Deferral Election shall be in
writing and delivered to the Secretary of the Company on or prior to December 31
of the calendar year preceding the calendar year in which the applicable Fees
are to be earned; provided, however, that a Director who commences service on
the Board on or subsequent to January 1 of a calendar year may make a
prospective Deferral Election during the thirty-day period immediately following
the commencement of his or her directorship, and, accordingly, such Deferral
Election shall apply only with respect to compensation paid for services to be
performed subsequent to the Deferral Election. A Deferral Election, once made,
shall be irrevocable for the calendar year with respect to which it is made and
shall remain in effect for future calendar years unless revoked or modified by a
subsequent Deferral Election with respect to future calendar years on or prior
to December 31 of the calendar year preceding the calendar year in which such
revocation shall take effect and in accordance with the provisions hereof.  No
subsequent Deferral Election may be made with respect to Fees earned during the
current calendar year or prior calendar years.

(c)            Share Accounts.  Each Share Account shall be deemed to be
invested in shares of Common Stock. Whenever regular cash dividends are paid by
the Company on outstanding Common Stock, there shall be credited to the
Director’s Share Account additional Share Units equal to (i) the aggregate
dividend that would be payable on outstanding shares of Common Stock equal to
the number of Share Units in such Share Account on the record date for the
dividend, divided by (ii) the Fair Market Value of the Common Stock on the
payment date of the dividend.

(d)            Cash Accounts.  Each Director’s Cash Account shall be credited
with interest on the last day of each calendar quarter calculated on the basis
of the average daily balance in the Cash Account during the calendar quarter.
The interest rate for any calendar quarter shall be the prime rate of interest
as reported in the Wall Street Journal as the prevailing prime rate of interest
on the first business day of the calendar quarter.

(e)            Commencement of Payment.  Except as otherwise provided in
Section 6(g) hereof, a Director’s Deferred Amounts shall become payable in the
January following the year in which the Director terminates service as a
Director. Payments from a Share Account shall be made by converting Share Units
into Common Stock on a one-for-one basis, with payment of fractional shares to
be made in cash based upon the Fair Market Value of such fractional share on the
last business day of the preceding calendar quarter.

(f)            Timing of Payments.  Subject to Section 6(g) hereof, each
Director shall elect in his or her Deferral Election to receive payment of his
or her Deferred Amounts either in a lump sum or in two to fifteen substantially
equal annual installments.

(g)           Distributions Upon Death, Disability or Unforeseeable
Emergency.  In the event of a Director’s death, payment of the remaining portion
of the Director’s Deferred Amounts will be made to the Director’s beneficiary
(or, if no beneficiary has been designated, to the Director’s

4


--------------------------------------------------------------------------------




estate or other legal representative) in the same form as the Director has
elected; provided, however, that if permitted under the Code and the rules and
regulations promulgated thereunder, such payment of the remaining portion of the
Director’s Deferred Amounts will be made to the Director’s beneficiary (or, if
no beneficiary has been designated, to the Director’s estate or other legal
representative) in a lump sum as soon as practicable following the Director’s
death. Notwithstanding any Deferral Election, in the event of disability (as
defined in Section 409A(a)(2)(C) of the Code) or severe financial hardship to a
Director resulting from an illness or accident of the Director, the Director’s
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Director, loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director, a Director may, by providing written notice
to the Secretary of the Company, withdraw any portion of the Share Units in his
or her Share Account (in an equivalent number of shares of Common Stock) and/or
cash in his or her Cash Account, provided that, as determined under regulations
of the Secretary of the Treasury, the amounts distributed with respect to an
emergency do not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

(h)           No Account Transfers.  A Director may not transfer or convert a
Share Account to a Cash Account, or vice versa.

(i)            Status of Accounts.  The Share and Cash Accounts shall not be
funded, and all Deferred Amounts shall be held in the general assets of the
Company and be subject to the general creditors of the Company.

7.     Annual Grants of Stock Options.

(a)            Annual Grants.  Commencing in 2005, Options to purchase 10,000
shares of Common Stock shall be granted to each Director automatically on the
first business day of January in each year.  Any person who becomes a Director
at any other time of the year shall receive a pro-rata portion of the Annual
Grant, based upon the time remaining in such year, such grant to be effective on
the date he or she becomes a Director. The Board shall have the right to
increase or decrease the number of shares of Common Stock subject to the Annual
Grant as the Board may determine is necessary or appropriate to attract and
retain persons to serve as members of the Board, it being understood that all
such grants and changes in the number of options granted shall comply with
Section 16 of the Exchange Act and the rules promulgated thereunder and the
Code.

(b)            Option Price Per Share.  Options granted pursuant to this
Section 7 shall be exercisable at a price per share equal to the Fair Market
Value of the Common Stock on the date of the grant of the Option.

(c)            Period of Option.  (i)  Options granted on the first business day
of January pursuant to this Section 7 shall vest  and become exercisable in four
equal installments (subject to adjustment for fractional shares) on the first
business day of each fiscal quarter of the Company, beginning on the date of
grant, and shall remain exercisable until the tenth anniversary of the date of
grant, at which time it shall expire.  (ii) Options granted on a day other than
the first business day of January pursuant to this Section 7 shall vest and
become exercisable in equal installments (subject to adjustment for fractional
shares) on the date of grant and the first business day of each fiscal quarter
of the Company remaining in the year of grant, and shall remain exercisable
until the tenth

5


--------------------------------------------------------------------------------




anniversary of the date of grant, at which time it shall expire.

(d)            Exercise of Options.  Options may be exercised only by written
notice to the Company at its corporate office accompanied by payment of the full
consideration for the shares as to which they are exercised. The purchase price
is to be paid in full to the Company upon the exercise of the option (i) by
cash, including a personal check payable to the order of the Company, or (ii) by
delivering Common Stock already owned by the optionee for a period of at least
six months (valued at Fair Market Value as of the date of delivery), or
(iii) any combination of cash and Common Stock so valued.

(e)            Nonstatutory Options.  No option granted hereunder shall
constitute an “incentive stock option” as that term is defined in the Code.

8.     Modification, Extension, and Renewal of Options.  The Board shall have
the power to modify, extend, or renew outstanding options and authorize the
grant of new options in substitution therefor, provided that such power may not
be exercised in a manner which would (i) alter or impair any rights or
obligations of any option previously granted without the written consent of the
optionee, (ii) adversely affect the qualification of the Plan or any other
stock-related plan of the Company under Rule 16b-3 under the Exchange Act,
(iii) lower the exercise price of existing options, (iv) substitute new options
for previously granted options having a higher exercise price, or (v) cause an
option to become subject to Section 409A of the Code.

9.     Limitation of Rights.

(a)            No Right to Continue as a Director.  Neither the Plan, nor the
granting of an option or the making of a Share Election or Deferral Election, or
any other action taken pursuant to the Plan, shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will retain
a Director for any period of time, or at any particular rate of compensation.

(b)            No Shareholder’s Rights.  An optionee or a Director who has made
a Share Election or Deferral Election (or his or her representative) shall have
no rights as a shareholder with respect to the shares covered by his or her
Options or Share Election or to any Share Units with respect to a Deferral
Election until the date of the actual issuance to him or her (or such
representative) of shares of Common Stock (either through the Company’s Direct
Registration System or by certification) and, subject to Sections 6(c) and 10
hereof, no adjustment will be made for dividends or other rights for which the
record date is prior to the date such shares are issued.

10.  Effect of Certain Changes in Capitalization.  In the event of any change in
corporate capitalization (such as a stock split), any corporate transaction
(such as any merger, consolidation or separation (including a spinoff)), any
other distribution of stock or property of the Company, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code) or any partial or complete liquidation of the Company,
the Board shall equitably adjust the Share Account to reflect any such
transaction and shall make such substitution or adjustments in the aggregate
number and kind of shares reserved for issuance under the Plan, in the number,
kind and option price of shares subject to outstanding Options, in the number
and kind of shares subject to Annual Grants pursuant to Section 7 and/or such
other equitable substitution or adjustments in the terms of Options as it may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to any Option shall always be a whole number.

6


--------------------------------------------------------------------------------




11.  Change in Control.

(a)            Definition.  For purposes of the Plan, a “Change in Control”
shall mean a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company as provided
in Section 409A(2)(A)(v) of the Code and the regulations thereunder and
interpretations thereof, as the same may be applicable from time to time.

(b)            Consequences of Change in Control.   Notwithstanding anything in
the Plan to the contrary, upon the occurrence of a Change in Control:

(i)  all Share Units credited to a Share Account shall be converted into Common
Stock and together with all Deferred Amounts credited to a Cash Account shall be
transferred as soon as practicable to each Director;

(ii)  Fees earned in respect of the calendar quarter in which the Change in
Control occurs shall be paid in cash as soon as practicable; and

(iii)  all Options shall immediately vest and become exercisable in full.

(c)           Definition Modified to Extent Required by Section 409A of the
Code.  Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code, in the case of any payment hereunder that in the
determination of the Company would be considered “nonqualified deferred
compensation” subject to Section 409A and as to which, in the determination of
the Company, the requirements of Section 409A(a)(2)(A)(v) of the Code would
apply, an event or occurrence described above shall be considered a “Change of
Control” only if it also constitutes a change of ownership or effective control
of the Company, or a change in ownership of the Company’s assets, described in
Section 409A(a)(2)(A)(v) of the Code.

12.  Term of Plan.  This Plan shall be effective as of the Effective Date,
subject to approval of the Plan by the shareholders of the Company at the first
annual meeting of shareholders after the Effective Date. The Plan shall
terminate on December 31, 2011, unless earlier terminated by the Board.
Notwithstanding the Plan’s termination, amounts shall be delivered pursuant to
any Deferral Election made prior to the Plan’s termination in accordance with
such election. Options may be granted under the Plan at any time prior to the
termination of the Plan. Deferral Elections and Share Elections may not be made
for any Fees which would be paid following the date of the termination of the
Plan. If the shareholders of the Company do not approve this Plan, then this
Plan shall be void, all Share Elections and Deferral Elections made with respect
to this Plan shall be deemed to be Share Elections and Deferral Elections under
the 1997 Plan, and all shares of Common Stock issued, Share Units credited to a
Director’s Share Account, and Fees credited to a Director’s Cash Account under
this Plan shall be deemed to have been issued and credited under the 1997 Plan.

13.  Amendment; Termination.  The Board may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part; provided,
however, that no amendment which is required by any regulation, law or stock
exchange rule to be approved by shareholders shall be effective unless it is
approved by the shareholders of the Company entitled to vote thereon.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Director, under any option or under any election theretofore in
effect under the Plan, or with respect to Deferred Amounts, without such
Director’s consent.

14.  Nontransferability.  No Option, or right or interest of any Director in
Deferred Amounts, shall be transferable by a Director other than (i) by will or
by the laws of descent and distribution,

7


--------------------------------------------------------------------------------




(ii) pursuant to a qualified domestic relations order (as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended), or
(iii) in the case of an Option, as otherwise expressly permitted under the
applicable option agreement including, if so permitted, pursuant to a gift to
such optionee’s family, whether directly or indirectly or by means of a trust or
partnership or otherwise. All Options or rights with respect to Deferred Amounts
shall be exercisable, during the Director’s lifetime, only by the Director or by
the guardian or legal representative of the Director or an alternate payee
pursuant to a qualified domestic relations order or, in the case of an Option,
by any person to whom such Option is transferred pursuant to the preceding
sentence. Under the Plan, it is understood that the term “optionee” includes the
guardian and legal representative of the Director named in the option agreement
and any person to whom an Option is transferred by will or the laws of descent
and distribution, pursuant to a qualified domestic relations order or as
otherwise described above.

15.  Beneficiaries.  The Board shall establish such procedures as it deems
appropriate for a Director to designate a beneficiary to whom any amounts
payable in the event of a Director’s death are to be paid or by whom any Options
held by a Director may be exercised following his or her death. Directors shall
make a beneficiary election with respect to Deferred Amounts at the same time
that a Deferral Election is made.

16.  Compliance with Law, Etc.   Notwithstanding any other provision of the Plan
or agreements made pursuant hereto, the Company shall not be required to issue
or deliver any certificate or certificates for shares of Common Stock under the
Plan prior to fulfillment of all of the following conditions:

(a)  the listing, or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange or such other securities exchange or
NASDAQ as may at the time be the principal market for Common Stock;

(b)  any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Board shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and

(c)  the obtaining of any other consent, approval, or permit from any state or
federal governmental agency, which the Board shall, in its absolute discretion
after receiving the advice of counsel, determine to be necessary or advisable.

17.  Notice.  Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the Secretary of the Company and
shall become effective when it is received.

18.  Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and shall be construed accordingly.

19.  Headings.  The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.

20.  Termination of the 1997 Plan.  If the shareholders of the Company approve
this Plan as provided in Section 12 hereof, the 1997 Plan shall terminate in
accordance with Section 12 thereof as of the date of such approval. In that
case, Share Accounts and Cash Accounts maintained under the 1997 Plan shall be
converted to and maintained as Share Accounts and Cash Accounts under this Plan.
If the shareholders of the Company do not approve this Plan, then the 1997 Plan
shall continue in full force and effect until terminated in accordance with the
provisions thereof, all grants of options made pursuant to

8


--------------------------------------------------------------------------------




Sections 5(d) and 5(e) shall be null and void, and all Share Elections and
Deferral Elections made under this Plan shall be deemed to have been made under
the 1997 Plan.

21.  Savings Clause.  This Plan is intended to comply in all respects with
Section 409A of the Code and the rules and regulations promulgated thereunder.
In the event that any provision of this Plan would result in Adverse Tax
Consequences or similar adverse tax consequences to the Company or any Director,
such provision shall without further action by the Board be modified, restricted
or nullified, as appropriate to avoid such adverse tax consequences.  In
addition, if the time or form of any payment election is made in accordance with
this Plan, but in violation of Section 409A of the Code, then such payment
election shall be null and void, and all amounts deferred shall be paid or
payments thereof shall commence on the earliest date permitted in accordance
with Section 409A of the Code without the imposition of any Adverse Tax
Consequences under Section 409A or other adverse tax consequences to the
Director and the Company.

 

9


--------------------------------------------------------------------------------